Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Newly submitted claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the elected invention and the invention of claim 27 are related as subcombinations disclosed as usable together in a single combination but are distinct because they have separate utility. For example, the elected invention can be used with different locking features than that of claim 27.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
Claims 1-2, 4-5, 7, 21, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beermann (US 4,320,576).
Regarding claim 1, Beermann discloses all the positively recited elements of the invention including a utility knife comprising:
a body (e.g., 10) comprising a front end and a rear end opposite the front end and a first body portion (e.g., 10a) cooperating with and coupled to a second body 
a blade holder (e.g., 17) supported by the body within the interior portion of the body, the blade holder moveable relative to the body to move a blade (e.g., 13) between an extended position (e.g., fig. 3) and a retracted position (e.g., fig. 1), wherein the first body portion surrounds a first side of the blade holder and the second body portion surrounds a second side of the blade holder such that the blade holder is enclosed within the body (e.g., fig. 6); and
a blade aperture (e.g., at 12 which opens at the inclined front end of the housing 10) defined between a first edge of the first body portion and a second edge of the second body portion (e.g., fig. 6, the slot extends to the front end), through which the blade extends when in the extended position, the blade aperture including a central section having a width defined between the first edge of the first body portion and the second edge of the second body portion and a height (e.g., fig. below) and a first end section having a width and a height (e.g., fig. below, note that the examiner has arbitrary selected a section having a width that is smaller than the width of the central section since the claim does not require the first end section to be defined by any portions of the body, it merely requires a section of the blade aperture), the width of the central section is greater than the width of the first end section, the height of the central section is greater than the height of the first end section (e.g., fig. below);
wherein the first edge of the first body portion faces a first side of the blade and the second edge of the second body portion faces a second side of the blade and 

    PNG
    media_image1.png
    478
    313
    media_image1.png
    Greyscale

Regarding claim 2, Beermann teaches the blade aperture further comprises a second end section having a width and a height (e.g., fig. above, note that the examiner has arbitrary selected a section having a width that is smaller than the width of the central section since the claim does not require the second end section to be defined by any portions of the body, it merely requires a section of the blade aperture), the width of the central section is greater than the width of the second end section, the height of the central section is greater than the height of the second end section (e.g., fig. above).

Regarding claim 5, Beermann teaches the blade aperture being defined in the front end of the body (e.g., at 12), wherein the blade holder is slidable relative to the body to move the blade through the blade aperture between the extended position and the retracted position (e.g., figs 5 and 7, the blade holder 17 is slidable relative to the body so that the blade moves through the blade aperture between the extended position and the retracted position).
Regarding claim 7, Beermann teaches the blade holder comprises a lock member (e.g., 21a) coupled to a resilient spring arm (e.g., 26).
Regarding claim 21, Beermann teaches the lock member being coupled to an actuator button (e.g., 21) wherein the actuator button is slidable along a slot (e.g., 22) that extends through the first body portion of the body.
Regarding claim 25, Beermann teaches the blade projecting a maximum distance from the front end when in a fully extended position (e.g., fog. 3) and the blade is entirely enclosed by the body when in a fully retracted position (e.g., fig. 1).
Regarding claim 26, Beermann teaches the blade holder including an outer surface defining an outer perimeter (e.g., at 17) and the first body portion includes a first interior surface and the second body portion includes a second interior surface, wherein the first interior surface and second interior surface together extend around the outer perimeter of the blade holder (e.g., fig. above).
Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Beermann.
Beermann teaches the respective widths of the first end section and the second end section of the blade aperture are each less than 50% of the width of the central section of the blade aperture since the widths of the first and second end section can be selected as such but fails to explicitly teach the height of the central section of the blade aperture is greater than 80% of both of the respective heights of the first end section and the second end section of the blade aperture. However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the height of the central section to be greater than 80% of both of the respective heights of the first end and second end sections because discovering an optimum height would have been a mere design consideration based on characteristics of the blade assembly on the device of Beermann. Such a modification would have involved only routine skill in the art to accommodate different spacing requirement depending on the characteristics of the blade and the blade holder assembly (e.g., different dimensional requirement for selected blade and blade holder assembly). It has been held that where the general conditions of a claim are disclosed in the prior art, that discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 21, and 25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724